PER CURIAM.
Appellant was respondent in a dissolution of marriage proceeding. She appeals the final judgment, challenging the trial court’s factual findings and claiming error with respect to the amounts awarded. Our review is confined to the record made before the trial court, Tyson v. Aikman, 159 Fla. 273, 31 So.2d 272, 273 (1947), and there is substantial competent evidence which supports the trial court’s findings. Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976). The trial court has great discretion in the fashioning of an equitable decree in matrimonial matters, Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), and no abuse of that discretion has been shown.
Affirmed.